Case 1:20-cv-01590-RPK-RLM Document 51 Filed 04/17/20 Page 1 of 9 PageID #: 825
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
                                                      271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      April 17, 2020
 By ECF

 Honorable Rachel P. Kovner
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Chunn, et al. v. Warden Derek Edge,
                Civil Action No. 20-cv-1590 (Kovner, J.) (Mann, M.J.)

 Dear Judge Kovner:

          On April 15, 2020, the Court ordered an inspection of the Metropolitan Detention Center
 (“MDC”) in Brooklyn, New York, and ordered the parties to meet and confer regarding the
 parameters of the inspection. Dkt. No. 45. Counsel for all parties have met and conferred in good
 faith in an effort to agree on the parameters of the inspection. The parties have reached agreement
 on some, but not all, of the terms of the inspection, as set forth in the parties’ “Status Report:
 Parameters for Inspection of the Metropolitan Detention Center, Brooklyn.” Dkt. No. 50.
 Respondent sets forth those areas of agreement, and his position with respect to the areas of
 disagreement, below.

         In short, Petitioners’ broad demands do not take into account that the present inspection is
 taking place in the midst of an unprecedented public health crisis during which the entire nation
 has been instructed to stay at home and reduce interactions between people as much as possible.
 Thus, consistent with CDC guidance, the inspection should involve the fewest number of
 participants inspecting a representative section of the prison, with a nexus to the claims raised by
 the two Petitioners, as Respondent has proposed.

        1.      The Respondent’s Proposed Length of the Inspection Gives Petitioners’
                Sufficient Time to Conduct an Inspection, and Takes Into Account The
                Burdens Imposed On Maintaining Adequate Staffing Levels During the
                Inspection

        Petitioners’ Position: The inspection shall be limited to 4 hours,

        Respondent’s position: Inspection limited to 2 hours.
Case 1:20-cv-01590-RPK-RLM Document 51 Filed 04/17/20 Page 2 of 9 PageID #: 826



         Respondent seeks to limit the duration of the inspection to two hours due to the significant
 burden imposed on allocating limited and critical BOP staff resources to accompany Petitioners’
 expert, Dr. Homer Venters, during the inspection.

         The inspection of the MDC will require the re-allocation of BOP staff members from their
 normal duties safeguarding and caring for inmates at a time when the MDC is currently undergoing
 staffing challenges due to the COVID-19 outbreak. The inspection will require, at a minimum,
 two BOP staff members to accompany Dr. Venters and one of Petitioners’ attorneys during the
 inspection.

         To the extent Petitioners seek to have more than one attorney participate in the inspection,
 to which Respondent objects (as noted in Section 5, below), the BOP will need to re-allocate
 additional staff members, including, at a minimum, three BOP staff members, to accompany them
 on the tour because each visitor must be accompanied by a minimum number of BOP staff
 members for security reasons. Requiring BOP to allocate significant staffing resources for the
 inspection for more than two hours, which will prevent them from attending to their normal work
 functions at a time of heightened security concerns is unduly burdensome and imposes significant
 risks on the security of the facility and the safety of inmates and other staff in the institution.

          But in an effort to seek compromise and avoid judicial intervention, Respondent will permit
 Dr. Venters’ inspection to last 3 hours, if necessary. Respondent also previously informed
 Petitioners that he will also agree that, in the event of unanticipated delays, Respondent will
 provide Dr. Venters with a reasonable amount of time to complete inspecting the agreed-upon
 areas, if more time is needed.

        2.      The Date and Times Proposed By Respondent Are Reasonable and Provides
                Petitioners’ Expert Sufficient Time To Conduct His Inspection

        Petitioners’ position: The inspection shall take place on Tuesday, April 21, 2020, from
        9-1 p.m.

        Respondent’s position: The inspection shall take place on Thursday, April 23, 2020, from
        9-11 a.m. as the least burdensome date and time for Respondent.

         In the Court’s Inspection Order dated April 14, 2020 (Dkt. No. 43), the Court ordered the
 parties to choose a mutually acceptable date in the week of 4/21/2020 for the inspection.
 Respondent proposed Thursday, April 23, 2020 as the best day for the inspection to ensure
 sufficient staffing levels throughout the MDC while pulling BOP staff off their normal duties to
 escort Dr. Venters and the attorney during the inspection. Further, Dr. Venters needs to undergo
 a security background check prior to being permitted to enter the MDC. Conducting the inspection
 on Thursday would also ensure that BOP has had sufficient time to complete Dr. Venters’
 background check. In addition to the background, check, Dr. Venters will need to get formal
 approval for his inspection by the Deputy Director of the BOP. See BOP guidelines at
 https://www.bop.gov/coronavirus/covid19_status.jsp.




                                                  2
Case 1:20-cv-01590-RPK-RLM Document 51 Filed 04/17/20 Page 3 of 9 PageID #: 827



         During the meet and confer, Petitioners did not state that they were unavailable on
 Thursday for the inspection, but simply stated that they preferred conducting an inspection earlier
 in the week. Petitioners have not stated whether conducting the inspection on Thursday would
 unduly prejudice the inspection. To the extent Petitioners claim that conducting the inspection on
 Thursday would hinder their ability to comply with any of the discovery deadlines, we informed
 Petitioners’ counsel that Respondent would consent to any extension to accommodate their
 schedule, while still keeping the preliminary injunction hearing set for May 12, 2020.

         With respect to the time of the inspection, Respondent proposed conducting the inspection
 from 9-11 a.m. to minimize interference with MDC operations, including meal service. Meal
 service typically starts at 11 a.m. During the meet and confer, Petitioners stated that they wanted
 Dr. Venters to observe the meal service, and Petitioners proposed an inspection from 9-12 p.m., to
 include the meal service. In response, Respondent proposed, as an alternative, that Dr. Venters
 conduct the inspection from 10-12 p.m., which would permit Dr. Venters to observe the meal
 service. However, in the status report (Dkt. No. 50), Petitioners revised their position again, and
 requested that the inspection take place from 9-1 p.m., even though they had previously proposed
 9-12 p.m. during the meet and confer.

         In sum, Respondent proposes that Dr. Venters’ inspection occur from 9-11 a.m. or, in the
 alternative, in an effort to accommodate Petitioners’ request to observe a meal service, from 10-
 12 p.m.

        3.      Respondent’s Proposal For The Units To Be Inspected Provides Dr. Venters
                With The Opportunity To See A Wide Range of Units With Different
                Classifications Without Unduly Interfering With MDC Operations.

        Petitioners’ position:

        a.      The inspection shall be limited to:
                (1) one housing unit not under quarantine or isolation;
                (2) the intake unit;
                (3) one quarantine unit;
                (4) K84 (one of the isolation units);
                (5) the Special Housing Unit (SHU);
                (6) the Kitchen; and
                (7) the Health Services Offices and Exam Rooms not located on housing units.

        b.      These units will encompass the units where petitioners Rodriguez and Rabadi are
                housed.

        c.      For the units identified above, the expert may view any area of the housing unit,
                including but not limited to dorms, cells, common areas, toilets, sinks, showers and
                any sick call rooms, except the expert will not be allowed inside any occupied cell.




                                                 3
Case 1:20-cv-01590-RPK-RLM Document 51 Filed 04/17/20 Page 4 of 9 PageID #: 828



         Respondent’s position:

         a.       The inspection shall be limited to:
                  (1) one housing unit not under quarantine or isolation;
                  (2) the intake unit;
                  (3) one quarantine unit; and
                  (4) one isolation unit.

         b.       These units will encompass the units where petitioners Rodriguez and Rabadi are
                  housed.

         c.       For the units identified above, the expert may view any area of the housing unit,
                  except the expert will not be allowed inside any occupied cell.

         With respect to the areas that Dr. Venters may inspect, the parties have reached agreement
 on the following: Dr. Venters may inspect (1) one housing unit not under quarantine or isolation;
 (2) the intake unit; (3) one quarantine unit; and (4) one isolation unit. 1 The parties further agree
 that any of the units identified above would include units where petitioners Rodriguez and Rabadi
 are housed at the time of the inspection. The parties also agree that for the unit inspected, Dr.
 Venters would be allowed to view all areas of the unit, but would not be allowed inside any
 occupied cell.

         The parties do not agree on the three other areas of the MDC proposed by Petitioners,
 namely, the SHU, the kitchen, and Health Services Offices and Exam Rooms not located on
 housing units. Respondent objects to extending the inspection to these other areas of the MDC for
 the following reasons:

         First, the BOP objects to the three other areas of the MDC in part to limit unnecessary foot
 traffic within the institution to areas not relevant to the claims in this case. An inspection of the
 other units would require the BOP to move staff members that may be working in those units out
 of those areas to provide for social distancing and to avoid Dr. Venters and his attorney potentially
 contaminating BOP staff members and those areas of the institution.

         Second, the Court should not permit an inspection of the SHU due to security concerns.
 The SHU is the most secure unit in the facility because it houses inmates who are specifically
 removed from the general population for various reasons, including custody and security concerns,
 disciplinary issues, disruptive behavior, and protective custody. Further, inmates in the SHU are
 not subject to either quarantine or isolation.

        Petitioners may argue that there is less of a security concern in the SHU because inmates
 are housed in their cell. All inmates in the facility, however, are currently housed in their cell, like

         1
            With respect to the isolation unit, Petitioners have specified that they would like to inspect unit K84.
 Respondent could not agree to a specific unit number at this time as the status of a particular unit could change in
 advance of the inspection. However, the parties agree in principle that Dr. Venters will be allowed to inspect an
 isolation unit.



                                                          4
Case 1:20-cv-01590-RPK-RLM Document 51 Filed 04/17/20 Page 5 of 9 PageID #: 829



 those in the SHU. Importantly, inmates in the SHU are typically housed there because they have
 the highest security classification or due to disciplinary infractions. An inspection of the SHU
 would unduly disrupt SHU operations, especially, if the Court permits inmate interviews. 2
 Further, inmates in SHU tend to become agitated when visitors to the facility walk through.
 Finally, touring the SHU could be disruptive to standard rounds conducted by SHU staff members,
 department heads, and health services staff who need to perform their daily duties. The ranges in
 SHU do not allow for sufficient social distancing when additional individuals walk through.

         Further, symptomatic inmates are not placed in the SHU. All symptomatic inmates are
 placed in an isolation unit, and, thus, Dr. Venters would have no reason to inspect the SHU. Given
 the security concerns with SHU inmates, Respondent cannot permit an inspection of the SHU,
 where there is no reason for the SHU inspection pertinent to this litigation.

         Third, Petitioners seek permission to inspect the kitchen (also known as the Food Services
 Unit). The Food Services Unit is in a separate part of the MDC where inmates are not housed.
 Some inmates do work in the Food Services Unit, but those inmates are housed in a unit that is not
 currently subject to isolation or quarantine.

         At this time, for safety reasons the BOP does not permit visitors in this area because the
 Food Services Unit provides food for the entire facility, and the MDC seeks to prevent the risk of
 contaminating the entire institution by allowing visitors, or any non-essential staff, into the Food
 Services Unit. Further, Petitioners do not allege in their Petition that the food provided to inmates
 is in any way inadequate or that the food contributes to the alleged unconstitutional conditions of
 confinement. For these reasons, the Court should not permit an inspection of the Food Services
 Unit.

         Fourth, Petitioners seek permission to inspect the Health Services Office (also known as
 the Health Services Unit). Since the COVID-19 outbreak, all medical care has been provided
 locally in each housing unit, and not in the Health Services Unit. Because no inmates are being
 examined or treated in the Health Services Unit, Dr. Venters has no reason to visit the Health
 Service Unit. During the meet and confer, Petitioners have stated that they want to inspect the
 Health Services Unit and Exam Rooms (that are not in use) to evaluate the medical resources
 available at the MDC and if they are “potentially” used in the future. But such a request is wholly
 irrelevant to Petitioners’ claims here; to the extent the MDC, is unable to provide medical care on
 an inmate’s specific unit, the inmate would be transported to a nearby hospital rather than treated
 in the Health Services Unit.



          2
            To the extent the Court permits an inspection of the SHU and allows inmate interviews in other parts of the
 MDC over Respondent’s objection as noted in Section 5, below, the Court should not permit inmate interviews of the
 inmates in the SHU due to security concerns discussed above. Further, Petitioners are not prejudiced by their inability
 to interview SHU inmates because they already have an alternative method for Dr. Venters to talk to inmates in the
 SHU. Petitioners have stated repeatedly to the Court that they already are in contact with inmates in the SHU.
 Transcript from April 1, 2020 hearing at 10:4-13 (notifying Court relating to inmates being transported to the SHU).
 Petitioners presumably have been in touch with the inmates that were purportedly transported to the SHU and not
 some other housing unit.



                                                           5
Case 1:20-cv-01590-RPK-RLM Document 51 Filed 04/17/20 Page 6 of 9 PageID #: 830



        4.      The Court Should Not Permit Inmate Interviews During The Inspection

        Petitioners’ position: Dr. Venters shall be permitted to speak to people incarcerated in
        the MDC during his inspection of the facility. Dr. Venters may speak to people “cell-side”
        as he inspects the facility, and may also speak to incarcerated people who may be working
        or moving about the facility. For up to five individuals, Dr. Venters may request that the
        person be removed from their cell for interview in a common area. BOP counsel will not
        be permitted to listen to these interviews and should maintain an appropriate distance from
        Dr. Venters as he speaks to people.

        Respondent’s position: Dr. Venters and petitioners’ attorney shall not be permitted to talk
        to any inmates during the inspection. In the alternative, if the Court permits inmate
        interviews, Dr. Venters may only interview inmates currently represented by the Federal
        Defenders of the Eastern and Southern Districts of New York. To conduct the interview,
        the inmate shall be taken out of his cell and the interview shall be conducted in the common
        area so as to provide privacy from other inmates and permit social distancing between the
        inmate and the interviewer and to avoid the expert/inmate having to talk through the cell
        door. BOP will be permitted to observe and listen to the interview. If necessary, the parties
        may enter into a separate protective order to protect the identities of the inmate.

         Respondent objects to any communication between Dr. Venters/Petitioners’ attorney and
 inmates because an inspection to observe conditions in the MDC does not warrant inmate
 interviews. Petitioners seek to interview any inmate at the MDC without restriction with the caveat
 that they will only interview inmates represented by the Federal Defenders (or inmates for whom
 their defense attorneys have consented to the interviews) (hereafter referred to as “Represented
 Inmates”).

         Respondent objects to the interviews because Petitioners and Dr. Venters have an
 alternative means of communicating with inmates and, at no time, have Petitioners’ attorneys
 stated that these alternative methods are inadequate. During the meet and confer, Petitioners’
 counsel acknowledged that they are in contact with numerous inmates, including Petitioners, by
 email. Nothing is preventing Dr. Venters and Petitioners’ attorneys from continuing to
 communicate with inmates by email.

          Further, Petitioners and Dr. Venters may communicate with inmates through unmonitored
 legal calls and, as such, inmates do not need to be interviewed in person at the MDC.
 Communicating with inmates by telephone is a viable alternative for Petitioners and Dr. Venters
 to talk to inmates at the MDC. As Petitioners stated in their Petition, “[b]eginning on March 14,
 2020 and continuing through March 19, 2020, Federal Defenders spoke to over a hundred clients
 by telephone.” Pet. ¶ 57 (Dkt. No. 1) (emphasis added).

         Even authority cited by Petitioners in their April 11, 2020 letter to the Court (Dkt. No. 39)
 relating to inspections support Respondent’s position prohibiting communication with inmates
 during inspections. For example, Petitioners cited Mack v. City of New York, No. 14 Civ. 3321
 (S.D.N.Y.), Dkt. 36. The court in Mack limited access to certain locations at Riker’s Island, and
 unequivocally prohibited the plaintiffs’ attorneys from “speak[ing] to any inmate for any reason.”



                                                  6
Case 1:20-cv-01590-RPK-RLM Document 51 Filed 04/17/20 Page 7 of 9 PageID #: 831



 See id. (emphasis added); see also Guadalupe v. City of New York, 15 Civ. 0220 (CM) (S.D.N.Y.)
 Dkt. 67-1 (also referenced, but mis-cited, by Petitioners) (limiting inspection to a specific area and
 expressly precluding plaintiff’s attorneys from speaking to inmates and prison staff, like the order
 in Mack).

          Petitioners state in the Status Report (Dkt. No. 50) that they prefer “cell-side” interviews
 of inmates whereby Dr. Venters would attempt to have a conversation with inmates through the
 cell door. Petitioners, however, have repeatedly expressed the importance of maintaining privacy
 as it relates to the inmate interviews. These “cell-side” interviews would not prevent neighboring
 inmates or even cell mates from listening in on those conversations, and would not provide the
 inmate with any privacy. Further, upon information and belief, during past inspections that
 included “cell-side” interviews, inmates on those units became extremely agitated and disruptive,
 which caused inmates to bang on their cell doors and shout, in part, to get the attention of the
 visitors to come to their cells. Such disruptive actions created significant security concerns for
 BOP staff, who were forced to immediately respond to the situation in order to maintain a safe
 environment -- again, straining staff resources.

          Petitioners also previously informed the Court that they were concerned about inmate
 retaliation if inmates talked to Dr. Venters in front of BOP staff. Given the newly implemented
 Court protocols, Federal Defenders can schedule legal calls with Represented Inmates they would
 like to speak to regarding this lawsuit. The use of emails and legal calls is a viable alternative
 method by which Dr. Venters can talk to inmates while maintaining inmate security and addressing
 potential inmate concerns of retribution by BOP staff. Petitioners have repeatedly informed this
 Court that they have spoken inmates in the past month relating to the issues in this litigation,
 including “over a hundred” over a five-day period. There is no reason for an inspection to
 encompass in-person interviews given the health risks to all involved when Petitioners have
 already had the benefit of email communications and telephone conversations with “over a
 hundred” inmates at the MDC.

         In the alternative, if the Court permits inmate interviews, Respondent has informed
 Petitioners’ counsel that the BOP would permit Dr. Venters alone to interview inmates currently
 represented by the Federal Defenders. 3 Logistically, to facilitate the interviews, the inmate would
 be taken out of his cell and the interview would be conducted in the common area, so as to permit
 social distancing—pursuant to BOP safety guidelines—between the inmate and Dr. Venters. BOP
 would still be permitted to observe and listen to Dr. Venters’ interview with the inmate; indeed,
 for security reasons, Dr. Venters and the inmate cannot be left unattended.

         Finally, Respondent objects to Petitioners’ request for “confidential” interviews of the
 inmates. If these conversations were “confidential,” Respondent would have no way of
 ascertaining the veracity of any information provided during these “confidential” interviews.
 Respondent would be hindered in his ability to investigate fully the witnesses’ claims, so as to
 participate meaningfully in the preliminary injunction hearing, and to assist the Court in finding

          3
            The parties are in agreement that, in the event the Court permits inmate interviews, that Dr. Venters would
 only talk to inmates represented by the Federal Defenders or those inmates for which defense counsel has given
 consent to Dr. Venters to interview.



                                                           7
Case 1:20-cv-01590-RPK-RLM Document 51 Filed 04/17/20 Page 8 of 9 PageID #: 832



 the truth. For instance, if an inmate were to inform Dr. Venters that he requested a certain type of
 medication, and claimed that such medication was not provided by BOP staff, Respondent would
 need to investigate (1) whether such a request was actually made; and (2) if the request was made,
 why such medication was not provided, to challenge the hearsay testimony. Respondent must be
 afforded the opportunity to contest the hearsay testimony presented to Dr. Venters, but will be
 unable to do so if these inmate interviews are anonymous. Further, no attorney-client privilege
 exists between Dr. Venters and any of the inmates he seeks to interview.

         If necessary, the parties can meet and confer regarding the terms of an appropriate
 protective order to protect the identities of the inmates. Respondent can provide a proposed
 protective order to Petitioners for their review today (April 17) and can finalize it by Monday at
 the latest.

        5.      Number of Participants

        Petitioners’ position: For Petitioners, the inspection is limited to Dr. Homer Venters, one
        attorney from Petitioners’ legal team, and Deirdre von Dornum, Attorney-in-Charge of the
        Eastern District Federal Defenders.

        Respondent’s position: For Petitioners, the inspection is limited to Dr. Homer Venters
        and one attorney (counsel of record).

         Respondent is willing to permit Dr. Venters and one of Petitioners’ attorneys to attend the
 inspection. Petitioners seek to have two attorneys accompany Dr. Venters on the inspection.
 Allowing Petitioners to have two attorneys present resulting in three individuals participating in
 the inspection will result in a significant strain on limited BOP staff members, as set forth in
 Section 1 above.

         Petitioners further seek to have Ms. Deirdre von Dornum, Attorney-in-Charge of the
 Federal Defenders accompany Dr. Venters on the inspection. Respondent, however, objects to
 Ms. von Dornum participating in the inspection. In short, Ms. von Dornum is not an attorney of
 record in this case, is not qualified to opine as an expert, and is not a party, and therefore, has no
 basis to appear at this inspection in the midst of a global pandemic.

         While Petitioners argue that Ms. von Dornum’s presence is necessary to gauge which
 inmates are represented by Federal Defenders, Petitioners have conceded to Respondent that Ms.
 von Dornum has that client list available to her and intends on bringing the list to the inspection.
 There is no reason why Ms. von Dornum cannot make that list available to Petitioners’ counsel on
 a confidential basis; indeed, if Ms. von Dornum appears at the inspection, such information will
 invariably be shared with Petitioners’ counsel regardless. Further, given the Court’s April 15,
 2020 Order prohibiting communication with staff, her purported familiarity with BOP staff is
 irrelevant to the inspection. Dkt. No. 45.

        Accordingly, for these reasons, Respondent objects to having anyone other than Dr.
 Venters and one of Petitioners’ attorneys at the inspection.




                                                   8
Case 1:20-cv-01590-RPK-RLM Document 51 Filed 04/17/20 Page 9 of 9 PageID #: 833



        6.      Hand Sanitizer

          Petitioners have requested permission to bring hand sanitizer on the inspection.
 Respondent objected on the grounds that the BOP does not permit visitors to bring alcohol into the
 institution and hand sanitizer contains alcohol. Respondent notified Petitioners’ counsel that there
 is non-alcohol based sanitizer located in common areas in the facility and, if Dr. Venters and the
 attorney are wearing gloves, there would be no reason to bring hand sanitizer into the facility.
 Further, there is an area for Dr. Venters and Petitioners’ attorney to wash their hands upon entry
 and when leaving the facility, and a locker at the entrance to the facility where they can store their
 hand sanitizer.

        The parties have reached agreement with respect to items in Section 6 (a) through (d).

         For these reasons, Respondent requests that the Court approve Respondent’s proposed
 inspection parameters.

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                                By:            /s/
                                                       James R. Cho
                                                       Seth D. Eichenholtz
                                                       Joseph A. Marutollo
                                                       Paulina Stamatelos
                                                       Assistant U.S. Attorneys
                                                       (718) 254-6519/7036/6288/6198
                                                       james.cho@usdoj.gov
                                                       seth.eichenholtz@usdoj.gov
                                                       joseph.marutollo@usdoj.gov
                                                       pauline.stamatelos@usdoj.gov

 cc:    The Honorable Roanne L. Mann, U.S. Magistrate Judge
        All Counsel of Record (by ECF)




                                                   9
